Exhibit 10.10(a)

FIRST AMENDMENT TO THE

WELLPOINT BOARD OF DIRECTORS’

DEFERRED COMPENSATION PLAN

 

--------------------------------------------------------------------------------

Pursuant to rights reserved under Section 1.09 of the WellPoint Board of
Directors’ Deferred Compensation Plan, as amended and restated effective
January 1, 2005 (the “Plan”), WellPoint, Inc. (the “Company”) hereby amends the
Plan, effective January 1, 2006, as follows:

Section 1.09 of the Plan is hereby amended in its entirety as follows:

Section 1.09 Interest Rate. The term “Interest Rate” means the annual rate of
return credited to amounts held in the Participant’s Cash Participation Account.
The rate shall change each January 1. The rate shall be equal to the average of
the monthly average rates of the 10-year United States Treasury Notes for the
twelve (12) months ending on September 30 immediately preceding such January 1
plus one hundred and fifty (150) basis points, but not to exceed one hundred
twenty percent (120%) of the applicable federal long-term rate, with compounding
(as prescribed under Section 1274(d) of the Code); provided, however, that the
Company reserves the right to change the method of determining or to increase or
decrease the Interest Rate which is credited to a Participant’s Cash
Participation Account as long as the Interest Rate shall not be decreased for
periods prior to such action.

IN WITNESS WHEREOF, this First Amendment to the Plan has been executed this 7th
day of December, 2006.

 

WellPoint, Inc.

/s/ Larry C. Glasscock

Larry C. Glasscock

President and Chief Executive Officer